ACCEPTED
                                                                                                         06-14-00208-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                    8/13/2015 3:10:16 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                                        NO. 06-14-00208-CR

 TONY DEWAYNE CRAYTON                           §       IN THE
                                                                                    FILED IN
                                                §                            6th COURT OF APPEALS
 v                                              §       6th COURT              TEXARKANA, TEXAS
                                                §                            8/13/2015 3:10:16 PM
 STATE OF TEXAS                                 §       OF APPEALS               DEBBIE AUTREY
                                                                                     Clerk

               MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes The State of Texas, Appellee in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellee’s brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

        1.      This case is on appeal from the 8th Judicial District Court of Hopkins County, Texas.

        2.      The case below was styled the STATE OF TEXAS vs. TONY DEWAYNE

CRAYTON and numbered as 1323670.

        3.      The Appellant was convicted and sentenced by the judge to 50 years in the

penitentiary after a trial before the court.

        4.      The Appellee’s brief was due on August 12, 2015. Appellee requests an extension

time of approximately thirty (30) days from the present date, i.e. August 13, 2015.

        6.      No previous extensions to file the brief have been received by Appellee in this cause.

        7.      Appellee requests a thirty (30) day extension due to the following:

                i. Appellee’s attorney was out of state from July 29, 2015 through August 2, 2015;

                ii. On August 3, 2015, Appellee’s attorney picked a jury in Hopkins County in State

                v. Chase Craig Hudson, Cause Number 1424247. Testimony began on August 10th

                and lasted through August 12th. The jury found the defendant guilty and sentenced

                him to 20 years in the penitentiary;
               iii. Appellee’s attorney is currently preparing to try State of Texas v. Franklin Coy

               Kuhl, Jr., Cause Number 1423952. The jury will be selected on August 31, 2015.

               Testimony will commence on September 8, 2015.



       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this

Motion to Extend Time to File Appellee’s Brief, and for such other and further relief as the Court

may deem appropriate.

                                             Respectfully submitted,

                                             By:        //s// Will Ramsay
                                                   Will Ramsay
                                                   8th Judicial District Attorney
                                                   State Bar No. 24039129
                                                   P.O. Box 882
                                                   110 Main Street
                                                   Sulphur Springs, TX 75482
                                                   Ph: (903) 885-0640
                                                   Fax: (903) 885-0641
                                                   wramsay@hopkinscountytx.org
                                                   Attorney for Appellee

                                  CERTIFICATE OF SERVICE

	    I hereby certify that a copy of the above and foregoing MOTION TO EXTEND TIME
TO FILE APPELLEE’S BRIEF was delivered via email to Martin Braddy, Attorney for
Appellant, on August 13, 2015.

                                   //s//Will Ramsay
                              WILL RAMSAY—Attorney for the Appellee